[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                               No. 05-16395                      AUGUST 25, 2006
                           Non-Argument Calendar                THOMAS K. KAHN
                                                                    CLERK
                         ________________________

                            BIA No. A79-443-267

VASIL MAKSAKULI,


                                                          Petitioner,


                                    versus

U.S. ATTORNEY GENERAL,

                                                          Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (August 25, 2006)

Before TJOFLAT, ANDERSON and PRYOR, Circuit Judges.

PER CURIAM:

     Vasil Maksakuli (“Maksakuli”), through counsel, petitions for review of the
final order of the Board of Immigration Appeals (“BIA”), dismissing his appeal of

the Immigration Judge’s (“IJ’s”) denial of asylum and withholding of removal

under the Immigration and Nationality Act (“INA”), 18 U.S.C. § 1101-1537.1

       On appeal, Maksakuli, through counsel, asserts that the BIA should have

reviewed the IJ’s finding that he was not credible. Moreover, Maksakuli asserts,

he demonstrated, via credible testimony, that: (1) his family was blacklisted by the

Albanian government because of his grandparents’ opposition to the Communist

regime; (2) he was persecuted by the Albanian government because of his

involvement in the Democratic Party; (3) he was beaten on more than one occasion

by the Albanian police because of his political beliefs; (4) he received anonymous

telephone calls threatening to kidnap his daughter and force her to be a prostitute in

Europe; and (5) unidentified men threatened to dismember his son. Maksakuli

argues that this testimony was sufficient to demonstrate that he had suffered past

persecution and was, thus, eligible for asylum. Maksakuli further notes that,

although he did not submit documentary evidence corroborating his testimony, the

IJ failed to consider his explanation for the absence of such evidence.

       1
          The IJ also denied Maksakuli relief under the United Nations Convention Against
Torture and Other Cruel, Inhuman and Degrading Treatment or Punishment (“CAT”).
Maksakuli, however, only briefly mentions this claim on appeal, and makes no argument as to
this issue. Therefore, this claim has been abandoned. See Mendoza v. U.S. Att’y Gen., 327 F.3d
1283, 1286 n.3 (11th Cir. 2003) (stating that petitioner abandoned his CAT claim because he did
not raise it in his brief on appeal); Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6
(11th Cir. 1989) (holding that a passing reference to an issue in an appellate brief does not raise
the issue for purposes of appellate review).
                                                   2
      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). To the extent the BIA in this case adopted and

affirmed the IJ’s decision, we will “review the IJ’s analysis as if it were the

[BIA’s].” See id. To the extent that the BIA’s (or the IJ’s, as applicable) decision

was based on a legal determination, review is de novo. Mohammed v. Ashcroft,

261 F.3d 1244, 1247-48 (11th Cir. 2001). The BIA’s factual determination that an

alien is not entitled to asylum must be upheld if it is supported by substantial

evidence. See Mazariegos v. U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir.

2001). Under this highly deferential standard of review, a denial of asylum may be

reversed only if the evidence would compel a reasonable factfinder to find that the

requisite fear of persecution exists. INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1,

112 S.Ct. 812, 815 n.1, 117 L.Ed.2d 38 (1992). We recently explained that “only

in a rare case does the record compel the conclusion that an applicant suffered past

persecution or has a well-founded fear of future persecution.” Silva v. U.S. Att’y

Gen., 448 F.3d 1229, 1239 (11th Cir. 2006) (describing how evidence presented by

applicant supports an inference that she was persecuted, but does not compel such

a conclusion).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). An alien is entitled to asylum
                                           3
if he or she can establish, with specific and credible evidence: (1) past persecution

on account of his or her membership in a particular social group, political opinion,

or other statutorily listed factor, or (2) a “well-founded fear” that his or her

membership in a particular social group, political opinion, or other statutorily listed

factor will cause future persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d

at 1287. “[A]n applicant must demonstrate that his or her fear of persecution is

subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289.

Establishing a nexus between the statutorily-listed factor and the feared persecution

“requires the alien to present specific, detailed facts showing a good reason to fear

that he or she will be singled out for persecution on account of” the statutorily-

listed factor. Id. at 1287 (internal quotation omitted).

      If the alien demonstrates past persecution, he or she is presumed to have a

well-founded fear of future persecution unless the government can rebut the

presumption. 8 C.F.R § 208.13(b)(1). If, however, the alien does not establish

past persecution, he or she bears the burden of showing a well-founded fear of

persecution by showing that (1) he or she fears persecution based on his or her

membership in a particular social group, political opinion, or other statutorily-

listed factor; (2) there is a reasonable possibility he or she will suffer persecution if

removed to his or her native country; and (3) he or she could not avoid persecution

by relocating to another part of his or her country, if under all the circumstances it
                                            4
would be reasonable to expect relocation. See 8 C.F.R. § 208.13(b)(2), (3)(i).

      As an initial matter, the IJ detailed numerous inconsistencies between

Maksakuli’s application and his testimony at the removal hearing, and explicitly

made an adverse credibility determination. However, the BIA did not adopt or

affirm the IJ’s credibility determination, instead affirming the IJ’s decision on

other grounds, and, thus, we need not address that credibility finding. See Al

Najjar, 257 F.3d at 1284. The BIA held that, even assuming that Maksakuli’s

testimony was credible, Maksakuli failed to meet his burden of proof. We conclude

that substantial evidence supports the BIA’s and IJ’s determinations that

Maksakuli failed to demonstrate either past persecution or a well-founded fear of

future persecution on account of a protected ground, as Maksakuli failed to

demonstrate that he was persecuted on account of his political opinion, his

nationality, or his religion. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287.

      Maksakuli points to (1) a series of threatening telephone calls, (2) an

incident where individuals threatened and assaulted his son on the street, (3) the

threats he received regarding his daughter, and (4) the beatings he received at

political rallies. First, with regard to the threatening telephone calls and the threats

to kidnap his daughter that Maksakuli allegedly received, we have explained that a

few isolated incidents of verbal harassment or intimidation do not rise to the level

of persecution. See Sepulveda v. U.S. Att’y Gen, 401 F.3d 1226, 1231 (11th Cir.
                                            5
2005). Second, to the extent that Maksakulli and his son were physically harmed,

neither Maksakuli nor his son could definitively identify the individuals who

harmed them, and, thus, they have not demonstrated that they were targeted on

account of Maksakuli’s political opinion. Although these incidents may permit a

finding of past persecution, they do not compel such a conclusion.

      Moreover, it is noteworthy that the 2004 Profile contradicts Maksakuli’s

claim that there was animosity between the Democratic Party and the Socialist

Party or Socialist government, stating that “[t]here are no indications that the

Socialist Party, either through its own organization or through government

authorities, is engaged in a pattern of repression or violent behavior against its

opponents.” The 2001 and 2003 Country Reports stated that the police force was

corrupt, underfunded, untrained, and unreliable, and would frequently arrest and

detain persons arbitrarily, but the reports indicated that there were no confirmed

cases of persons being detained solely for political reasons.

      Finally, Maksakuli failed to show that there was a reasonable possibility of

persecution that could not be avoided by relocating to another part of Albania.

Because Maksakuli cannot meet his burden for asylum, he also cannot meet the

higher burden for withholding of removal under the INA. See Al Najjar, 257 F.3d

at 1293, 1303. The BIA’s decision is supported by substantial evidence. Upon

review of the record and consideration of the parties’ briefs, we discern no
                                           6
reversible error. Thus, we deny Maksakuli’s petition.

PETITION DENIED.




                                         7